Cane Clark llp 3273 E. Warm Springs Las Vegas, NV89120 Kyleen E. Cane* Bryan R. Clark^ Telephone:702-312-6255 Joe Laxague~ Scott P. Doney~ Facsimile:702-944-7100 Email:sdoney@caneclark.com June 16, Via Facsimile: (202) 772-9217 and Regular US Mail Mail Stop THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance 100 F Street N.E. Washington, DC20549 Attention:Suzanne Hayes Re: Znomics, Inc. Registration Statement on Form S-1/A Filed May 30, 2008 File No. 333-148220 We write on behalf of Znomics, Inc., (the “Company”) in response to Staff’s letter of January 12, 2008, by Jeffrey P. Rideler, Assistant Director of the United States Securities and Exchange Commission (the “Commission”) regarding the above-referenced Registration Statement on Form S-1, filed May 30, 2008, (the Comment Letter”).On behalf of the Company, we are providing this response.The factual information provided herein relating to the Company has been made available to us but the Company.Paragraph numbering used for each response corresponds to the numbering used in the Comment letter. Amendment No. 2 to Form S-1/A General 1. Please update the financial statements based on interim data through March 31, 2008 in accordance with Rule 3-12 of Regulation S-X. *Licensed Nevada, California, Washington and Hawaii Bars; ^ Nevada, Colorado and District of Columbia Bars ~Nevada In response to this comment, the Company updated the financial statements to include the interim period through March 31, 2008. 2. Please file an updated consent.Refer to Section 436(b) of Regulation C. In response to this comment, the Company updated the auditor’s consents as required by Rule 436(b). 3. Please include in the Form S-1 the Pro Forma information for your merger in November 2007, incorporating our comments 90-94 issued in our letter dated January 16, 2008. In response to this comment, the Company updated the filing to include the Pro Forma information as requested. Description of Business 4. We note your revisions in response to Comment 4.Do you have any rights to the results of the gene discovery research conducted for Merck? If you do, please identify the disease or disorder that was the target of your research and describe the rights you have retained. Additionally, we note your revised disclosure states that Merck has retained the right to license some of the technology produced for a limited time.Please describe the technology and disclose when their right to license the technology expires. In response to this comment, the Company conducted gene target discovery for Merck in the obesity field and provided them information on several discovered targets in March, 2007. As a result of the agreement between the companies, Merck has the right to exclusively or non-exclusively license, at previously agreed upon fee amounts, any or all of the targets for a period of 20 months following March, 2007. Thus, Merck’s licensing rights to the targets extends into November, 2008. If Merck does not exercise the license rights exclusively, then in December, 2008, the Company will have rights to use any of the non-licensed or non-exclusively licensed gene targets for its own programs, to use them in association with programs developed with other companies, or to directly out-license the targets to other companies. 5. We note your response to Comment 5 and reissue the comment in part.We note your statement that you expect to develop the compound screening aspect of drug discovery by the first half of 2008.As this amendment is dated toward the end of the first half of 2008, please revise your disclosure to describe your progress in developing the compound screening aspect of drug discovery, or update your expectation if necessary. In response to this comment, through a research and licensing agreement with Dr.
